Citation Nr: 1221016	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-08 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for arthritis of the feet, to include as secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1980 to February 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, which took place in Nashville, TN.  A transcript of the hearing has been associated with the record.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) while in service.

2.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  Symptoms of hearing loss have been continuous since service separation.

4.  The Veteran's current bilateral hearing loss is related to exposure to acoustic trauma in service.

5.  The Veteran did not sustain a foot injury separate from a toe injury in service.

6.  Symptoms of bilateral foot arthritis were not chronic in service. 

7.  Symptoms of bilateral foot arthritis have not been continuous since service separation.

8.  Bilateral foot arthritis did not manifest to a compensable degree within a year of separation from service.

9.  The Veteran does not have arthritis of the foot, but only arthritis of the toes for which service connection has already been granted.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for bilateral foot arthritis, as a disability separate from the service-connected bilateral toe disability, including as secondary to the service-connected bilateral toe disability, have not been met.  38 U.S.C.A. §§ 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310, 4.14 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The claim of service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the issue of entitlement to service connection for arthritis of the feet, to include as secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely December 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was not provided with a VA examination specific to the issue entitlement to service connection for arthritis of the feet, to include as secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions.  However, the Board finds that the evidence, which does not show that the Veteran has arthritis of any part of the foot not contemplated in the service-connected bilateral flexion deformity of the toes with callous formation and bunions, warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The competent medical evidence of record is sufficient to decide the claim because it shows no current disability of the feet separate from the already service-connected bilateral flexion deformity of the toes with callous formation and bunions, and shows no arthritis of the feet for which service connection has not already been granted.  Any arthritis involved with the status post osteotomy at the anatomical location of the toes has already been recognized and rated as part of the service-connected bilateral toe disability (flexion deformity of the toes with callous formation and bunions). 

The Veteran's service treatment records are devoid of any complaints or treatment regarding any other part of either foot other than the toes.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the feet, as entities separate from the toes, and there is no evidence of other event during service.  Because there is no in-service injury or disease to any part of either foot (other than the toes) to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for arthritis of the feet as directly incurred in service.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board further finds that the October 2008 VA examination obtained in relation to other claims concerning the feet is adequate as to the question of whether the Veteran das a diagnosed disability of arthritis of the feet.  The examination report is thoroughly substantiated, based on a comprehensive examination of the feet, and includes radiologic findings.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of secondary service connection for arthritis of the feet has been met.  38 C.F.R. § 3.159(c)(4).  

The Board notes that the Veteran filed his claim of secondary service connection in November 2008, only one month after the VA examination discussed herein was conducted.  Another examination of the feet regarding the current claim, therefore, would be superfluous.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran should be avoided).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination reports, private medical records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss and arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Hearing Loss

In October 2007, the Veteran filed a claim of service connection for bilateral hearing loss, contending that it began in service.  The Veteran asserts that he has current bilateral hearing loss that is the result of noise exposure while serving in the United States Air Force in the vicinity of jet engine noise.  In his claim for service connection, the Veteran also reported that his bilateral hearing loss symptoms had been continuous since separation from service.  He reiterated this contention at the January 2012 Board hearing.  On VA audiologic examination in December 2008, however, he told the examiner that his hearing loss manifested three to five years earlier. 

First addressing the question of current disability, the Board finds that the Veteran has a bilateral hearing loss disability.  December 2008 VA audiologic examination 
results establish a hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  On December 2008 VA audiologic examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 30, 30, 35, 25, and 30 decibels, respectively, with an average puretone threshold of 30 decibels.  The speech recognition score for the right ear was 94 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 25, 25, 30, 25, and 25 decibels, respectively, with an average puretone threshold of 26.25 decibels.  The speech recognition score for the left ear was 92 percent. 

On the question of in-service injury or disease, the Board finds that the Veteran is shown to have been exposed to loud noise (acoustic trauma) to both ears in service.  The Veteran served as a flight engineer in service.  On VA examination in December 2008, the Veteran indicated that he worked on the flight line.  At the January 2012 Board hearing, the Veteran asserted that he was exposed to aircraft noise in service while performing his occupational duties.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  The Board places a high probative value on the Veteran's statements of constant exposure to noise from his active duty service associated with the exposure to constant aircraft noise, which is consistent with the nature of his service. 

Although the service treatment records do not reflect complaints of hearing loss, and the Veteran specifically denied hearing loss in 1985, the Board notes that the absence of an audiometric test showing hearing loss on service separation is not fatal to the claim for service connection for hearing loss.  Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disability is related to exposure to acoustic trauma in service.  Although the Veteran was not specifically diagnosed with hearing loss disability of either ear in active service, such is not required.  Ledford, 3 Vet. App. at 89.  In the December 2008 VA examination opinion, which weighs against the Veteran's claim, the VA examiner opined that bilateral hearing loss was not due to acoustic trauma in service not because there was no acoustic trauma but because the Veteran allegedly stated that his bilateral hearing loss commenced three to five years prior.  

Despite his supposed statements to the VA examiner, the Veteran asserted both before the examination (in his claim of service connection for hearing loss) and after the examination (at the hearing) that he began to sense hearing loss during service.  Resolving reasonable doubt on the question of onset of symptoms, the Board finds the symptoms have been continuous since service.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability); see also Caluza, supra.  

The Board finds that the December 2008 opinion is of little probative value because the December 2008 VA examiner provided a nexus opinion based on an inaccurate factual assumption, namely, that bilateral hearing loss had been present for only three to five years.  See Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis). 

Based upon the in-service loud noise exposure, continuous symptoms of bilateral hearing loss since service, and a present diagnosis of bilateral hearing loss within the meaning of VA regulations, the Board finds that the currently diagnosed hearing loss has been related to continuous post-service symptoms of decreased hearing.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) (lay witnesses testimony of post-service continuous symptoms of numbness and tingling may be sufficient to substantiate a claim of service connection for thoracic outlet syndrome); Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay statements regarding continuity of symptomatology provide a direct link between the active service and the current state of his condition); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (continuity of post-service symptoms is "a substitute way of showing" in-service incurrence and medical nexus).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Arthritis of the Feet, to include as Secondary to Service-Connected Bilateral Flexion Deformity of the Toes Disability 

In this case, in a May 2008 rating decision, the RO granted service connection for flexion deformity of the toes with callous formation and bunions, and initially rated the toe disability of each foot as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (other foot injuries).  The service treatment record evidence showed that toward the end of the Veteran's service, to include at service separation, the Veteran had a mild flexion deformity of the toes of both feet with callous formation on the toes without interference with the wearing of boots.  VA treatment records reflected complaints of bilateral foot pain, including daily foot pain with use, with moderate interference with activities of daily living.  A 10 percent rating under Diagnostic Code 5284 is assigned for a moderate disability picture.  In assigning a 10 percent rating for each foot in the May 2008 rating decision, the RO discussed and rated the findings or symptoms of flexion deformity of the toes, callous formation, bunions, daily foot pain with use, and moderate interference with the activities of daily living.

In November 2008, the Veteran, in pertinent part, filed a claim of service connection for arthritis of the feet, contending that such disability was secondary to the service-connected flexion deformity of the toes with callous formation and bunions.  At the January 2012 Board hearing, the Veteran testified, in essence, that he suffered from pain in the toe region as well as in the knees and ankles, and that he was told that his feet were prone to arthritis.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury to any part of either foot other than the toes of both feet in service.  There were no chronic symptoms in service associated with any part of either foot that was separate and apart from the toes.  Indeed, in his reports of medical history completed on enlistment, during service, and on service separation, the Veteran explicitly denied foot trouble.  A June 1987 examination report and the January 1988 service separation examination report reflect a mild flexion deformity of the toes of both feet with callous formation on the toes without interference in the wearing of boots (findings associated with the service-connected bilateral toe disability); however, symptoms of a disability of the feet other than those associated with the toes, including other foot arthritis, were not shown in service.  As noted above, if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The Board next finds that the weight of the evidence demonstrates that symptoms of a disability of the feet (apart from the service-connected disability of the toes) have not been continuous since service separation in February 1988.  On May 2008 VA examination of the feet, the Veteran denied an accident or injury to the feet in service.  He stated, rather, that his feet began to hurt in service and that the pain was progressively worsening.  Objective findings confirmed bilateral foot pain extending from the ball of the foot to the arch and into the heel.  Significant physical findings included moderate flexion deformities at toes, callous formation on the toes, and mild bunions at the first metacarpals.  An X-ray study of the feet accomplished in April 2008 revealed no evidence of fracture or dislocation, unremarkable joint spaces, normal bone density and architecture, and unremarkable soft tissue.  No diagnosis of arthritis to any part of either foot, to include the toes, was rendered.

On early October 2008 VA examination of the feet, the Veteran complained of longstanding bilateral foot pain without a specific injury.  Pain, localized in the arches, was confirmed by the examiner.  Objective evidence revealed hammer toes bilaterally as well as callosities.  The examiner stated that the pain of which the Veteran complained was associated with bilateral pes planus.  An X-ray study of the feet and ankles conducted in October 2008 revealed no acute fracture, subluxation, or bony abnormality.  There was bilateral pes planus, but there were no arthritic findings.

In a mid October 2008 written statement, JER, DPM indicated that the Veteran had severe hammertoe deformities on both feet and that corrective surgery was set to take place later that month.  Dr. JER stated that in addition to the hammertoe deformities, arthritic changes in the feet were occurring.  Dr. JER did not append an X-ray study report showing arthritis of the feet, and he did not cite to any specific X-ray study report.  In late October 2008, the Veteran underwent surgery for hammertoes of the second, third, fourth, and fifth toes bilaterally.

In a January 2009 written statement, Dr. JER referred to hammertoes that could not be reduced due to arthritic changes; however, he did not refer to any arthritis to any other area of the feet.  Again, Dr. JER did not append an X-ray study report showing arthritis of the feet, and he did not cite to any specific X-ray study report.  Records from Dr. JER simply contain an October 2008 black and white photograph of the feet.  

At the Board hearing in January 2012, the Veteran testified regarding bilateral foot pain and indicated that following his October 2008 surgery, his toes "flap[ped] around" and that he was told his feet were prone to arthritis.  He complained of pain in the toes and general foot pain secondary to the service-connected bilateral toe disability.  He essentially denied arthritis of the feet, stating, "I've never had arthritis before."  He also testified to pain in the ankles and knees.  

Lay evidence may establish the existence of a current disorder capable of lay observation, to include such conditions as varicose veins, tinnitus, and flat feet.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  Pursuant to the foregoing, the Board does not find competent any assertions of the Veteran that he has arthritis of the feet because, unlike varicose veins, tinnitus, and flat feet, arthritis it is not the sort of medical condition that is given to lay observation.  Arthritis is not visible and requires an X-ray study and skilled interpretation of the X-ray for diagnosis.  As well, arthritis is not diagnosed based on symptoms of pain alone, of which the Veteran is competent to observe and state, but its presence is based on radiologic findings. 

Next, the Board does not find credible Dr. JER's assertions regarding the presence of arthritis of the feet.  He made this assertion in October 2008, but a VA X-ray study of the feet and ankles accomplished that very month indicated that there was no arthritis of the feet.  As well, the Board finds that Dr. JER's January 2009 references to arthritis, again without supporting radiologic evidence, pertain to arthritis of the toes and not to any other part of either foot.  In any event, the Board does not find his assertions of arthritis credible in the absence of supporting documentation, such as X-ray evidence, where the X-ray evidence that is of record shows no diagnosed of arthritis.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  See also Miller, 1 Vet. App. at 348 (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record). 

The most probative competent medical evidence of record is that contained in the October 2008 VA medical examination report indicating, based on X-ray examination, that there was no arthritis of the feet.  That examination report is based upon a thorough examination of the Veteran and contains objective and substantiated evidence of the lack of arthritis in the feet, including based on X-ray examination.  As such, the Board finds this examination report and resulting diagnosis of no arthritis of the foot more persuasive than either the Veteran's lay assertions or Dr. JER's unsubstantiated and generalized references to arthritis of the feet that was made without X-rays and without differentiation from any bilateral toe arthritis that would be a part of the already service-connected bilateral toe disability.  See, e.g., Prejean, 13 Vet. App. 448-9 (holding that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); see also Timberlake, supra (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Pursuant to the foregoing discussion, the Board finds that the weight of the evidence demonstrates that the Veteran does not suffer from arthritis of the feet, only arthritis of the toes, which is part of the service-connected toe disability.  A present disability, in this case the claimed arthritis of the feet, is a prerequisite to the granting of service connection.  Brammer, supra.  Service connection cannot be established in the absence of a present disability.  Shedden, supra.  The same is true for service connection on a secondary basis.  Wallin, 11 Vet. App. at 512; Reiber, 
7 Vet. App. at 516-17.  Thus, service connection for the claimed disability of arthritis must be denied both on a direct and secondary basis.  Id.; 38 C.F.R. §§ 3.303, 3.310; Shedden, supra; Brammer, supra.  

Regarding presumptive service connection, arthritis of the feet was not noted in service or on separation from service.  The record contains no post-service medical evidence dated earlier than February 2006; therefore, the Board concludes that arthritis of the feet (other than the toes) was not shown, so includes the finding that arthritis of the feet was not shown to a compensable degree within a year of service.  For this reason, presumptive service connection for arthritis of the feet is not warranted.  38 C.F.R. §§ 3.307, 3.309.

The evidence reflects that the Veteran's bilateral foot pain emanates from his bilateral pes planus, for which service connection was denied in a November 2008 rating decision.  Such symptoms associated by the competent medical evidence to a non-service-connected disability, for which service connection has been denied, may not be used to grant service connection for a bilateral foot disability claimed as arthritis of the feet.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided).  In any event, service connection for pain, in and of itself, cannot be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding in essence that symptoms alone cannot be service connected).

To the extent that the Veteran is alleging bilateral foot pain emanating from his service-connected bilateral flexion deformity of the toes with callous formation and bunions, it is already contemplated in the increased 20 percent rating assigned to each lower extremity under Diagnostic Code 5284 in a February 2012 rating decision.  Diagnostic Code 5284 pertains to other foot injuries.  38 C.F.R. § 4.71a.  The 20 percent rating under Diagnostic Code 5284 the RO assigned for the service-connected bilateral toe disabilities recognized the disability symptoms as having increased from moderate to moderately severe.  Id.  In assigning the 20 percent increased ratings, the February 2012 rating decision explicitly recognized the Veteran's post-operative residuals of bilateral osteotomies of the toes that were foreshortened and resected with otherwise unremarkable bones and joints except for a pes planus deformities and residual hammertoe deformities.  

At the Board hearing, the Veteran made references to pain in his knees and ankles in his testimony regarding the issue of entitlement to service connection for arthritis of the feet, which he suggested were also secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions.  The Board need not address these contentions herein because they do not pertain to the feet, so are not part of the current appeal for service connection for arthritis of the feet.  Rather, they pertain to distinct anatomical locations of the knees and ankles that are separate and apart from the feet.  See, e.g., 38 C.F.R. §§ 4.40, 4.45 (2011) (the regulations pertaining to functional loss of the musculoskeletal system as well as defining major and minor joints and factors to be employed in assessing disabilities of the joints); 38 C.F.R. § 4.71a, Diagnostic Codes 5271, 5260, 5261 (2011) (the schedular provisions regarding the rating of ankle and knee disabilities).

For the reasons set forth above, the Board finds that a preponderance of the evidence is against the claim for service connection for arthritis of the feet, to include as secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions, and the claim must be denied.  As stated, there 

is no present disability of arthritis of the feet (other than that already service connected as part of the toe disability).  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for arthritis of the feet, to include as secondary to service-connected bilateral flexion deformity of the toes with callous formation and bunions, is denied.



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


